Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144729                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 144729
                                                                   COA: 307410
                                                                   Wayne CC: 10-007456-FC
  CALVIN ALI ECKFORD,
            Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the January 17, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           h0716                                                              Clerk